In The
                                 Court of Appeals
                        Seventh District of Texas at Amarillo

                                   No. 07-14-00348-CV


                      IN RE ANTHONY G. HEREFORD, JR., RELATOR

         OPINION ON ORIGINAL PROCEEDING FOR WRIT OF MANDAMUS

                                    October 17, 2014

                              MEMORANDUM OPINION
                   Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.

       Pending before the court is Anthony G. Hereford, Jr.’s (Hereford) Original Petition

for Writ of Mandamus. In it he requests that we “order the 140th District Court of

Lubbock County, Texas,” to “consider and rule on the properly filed Motion for Speedy

Trial . . . and Motion for Appointment of Counsel . . . .” We dismiss the petition without

prejudice to its re-filing.

       Hereford, a prisoner, seeks to proceed as an indigent and has not complied with

all the requirements of Chapter 14 of the Texas Civil Practice and Remedies Code.

See Act of June 29, 2011, 82nd Leg., 1st C.S., ch. 3, § 12.01(a), 2011 Tex. Gen. Laws

116, 161 (amending Chapter 14 effective January 1, 2012, to make it applicable to

actions, including appeals and original proceedings, brought by indigent inmates in
appellate courts) (current version at TEX. CIV. PRAC. & REM. CODE ANN. § 14.002 (West

Supp. 2014)); Douglas v. Moffett, 418 S.W.3d 336, 338-39 (Tex. App.—Houston [14th

Dist.] 2013, no pet.) (discussing amendment and prior law). That is, he failed to detail,

via affidavit, the prior actions or lawsuits, if any, he has filed; such is required by

§ 14.004(a) of the Texas Civil Practice and Remedies Code. TEX. CIV. PRAC. & REM.

CODE ANN. § 14.004(a) (West Supp. 2014). The omission was brought to his attention

via written correspondence from this court. In that correspondence, he was afforded

opportunity to correct the matter by October 6, 2014, and was told that the cause would

be dismissed if he did not. That date lapsed, and Hereford has yet to comply with the

statute. Because a relator's failure to comply with Chapter 14 renders a petition for writ

of mandamus subject to dismissal, In re Johnson, No. 07-13-00259-CV, 2014 Tex. App.

LEXIS 3456 (Tex. App.—Amarillo March 28, 2014, orig. proceeding), we dismiss

Hereford’s petition for writ of mandamus.

      It is so ordered.




                                                            Per Curiam




                                            2